Homrable C. H. Cavness
State Auditor
Awtlnfl,Texas

Dear Mr. Cavcess:                         opinion NO. o-7256

                                          Ret Effectivenessci mnstftw-
                                              tiona1amerdment04 Seo.tkJci
                                              Up Artfeh pv a&op%d
                                              B'ovember3, 1936;presez:
                                              effeat of Artisle &O3p as
                                              ameadsd:and o,therquestions
                                              re pamLe laws.




             5badl.yrefer to your Opinionlo. O-7141,rePeased
         ta me under date of May 9th, 1946. Before condud~
         our presentaudit and surveyof the Board of Pardms ad
         Paroles it seems necessarythat we wk a few more ques-
         'tkm, becauseof tie uncertaintyexistingin our minds
         a8 to just what is the law on severalpoints. Accordingly
         me shail greatlyappreciateyour op&iim on t&e foUwti]Ug:

             *1. Has the Constitutiona1Amendnm.t &io+d
                 November3ra, 1936 (proposedin S. J. R.
                 26 of the 44th xegislatuse)wer been put
                 Inix full k3gaP affectA If not fLal$7#
                 iden to what extent if any?

             "2. Is Art. 6203 Rawle C. S., (as now de9ineatd
                 in Vernon'sAmotated Civil Statutas)still
                 valid and existinglaw of our State, regard-
                 less of the answer to QuestionHo. labove?
                 If any Sectionsor parts of this Article
                 have been repealedor mended, please say
                 wh%ch and tell us what is the law fm place
                 of auy that have been repealedor emended.

             *3. IT seation 6 of Art. 6~03 is in effectas
                                                                     .




HonorableC. H. Cavness,Page 2 (O-7256)



                 It now reads,by what provisionof the
                 law oould the Board of Pardonaand Parolee
                 reoammendreleaseon parole for any person
                 who had not servedas muoh as one-thirdof
                 his term? If thie eeme Section 6 is in
                 effect,by what legal provlsiancould this
                 Board reocznmendreleaseon parole for any
                 personwho hea ever before 'beenimprisoned
                 in a State Penitentiaryin this or any
                 other state or nation'?

             *4. If Section 18 of Art. 6203 is in effect,
                 does it mean that the Board of Pardonsand
                 Parolescould not recamaendfor releaseon
                 parole any prisonerunder sentencein ex-
                 0888 of twenty-fiveyears until after said
                 prisonerhad servednineteencalendaryears?

             "9. In the event a prisoneron parole Pe
                 chargedwith a new offenseand Is held ti
                 a oountyor city jail (ad ie consideredby
                 the Prison authoritiesand/or the Board of
                 Pardonsana Paroles to have violatedthe
                 terma or requirementaof his parole),who
                 hae priorityover hia custody -- the county
                 or oity peace officersor the Prism author-
                 itiea?

             "6. What ie the legal status,if any, of the
                 County VoluntaryParoleBoards,and what
                 are the legal funotionsand duties of their
                 membera?"

         Section 11 of ArticleIB of the Constitutionof 1.676reads,
regardingthe Governor'spowere:

             "In all criminaloases,except treasonand impeaoh-
         merit.,
               he shall have power after oonviotlon,to grant
         reprievee,oarrmutations of punishmentand pardonsiend
         under such rules aa the Legislaturemay presorlbe,he
         ehall have power to r@alt fines and forfeitures. With
         the advioeand oonaentof the Senate,he may grant
         pardons in oe.eeeof treason;and to tile end he may
         respitea sentencetherefor,tmtil the close of the
         succeedingsessionof the Legislature;provided,that
         in all caeee of remiaslonsof fines end forfeitures,or
         grantsof reprieve,ocmmutationof puniebmentor pardon,
HonorableC. H. Cavnesa,Page 3   (0-7256)



         he ehall file in the office of the Seoretaryof State
         his reasons therefor."

          By amendmentadoptedat the generaleleotionheld Hovmaber3p 1936,
Seotion ll was changedto read a8 followa:

             "There ie hereby createda Board of Pardon6 and
         Parolee,to be o-posed of threembere, who qhall
         have been residentoitieensof the State of Texas for
         a period of not leee than two yeare tiediately preoed-
         lug such appointment,eaoh of whom shallhold offiee
         for a term of sti yearejprovidedthat of the membere
         of the firet board appointed,one @hall 6erve for two
         yeara, 0110for four years and one for eiixyesrs frceu
         the firrrtday of February,1937, and they shalloaet
         lots for their respeotlvetenus. One member of eald
         Board shall be appointedby the Covernor,one member
         by the Chief Justiceof the SupremeCourt of the State
         of Texas,and one member by the presidingJustice of
         the Court of CriminalAppeals;the appoiniznents  of all
         members of said Board shall be made with the advice
         an8 ooneentof two-thirdaof the Senate present. Eaoh
         vaoanoyshall be filledby the respectiveappointing
         power that theretoforemade the appolutientto au&
         positionand the appointivepowers shallhave the auth-
         ority to make reoeas appointrmentsuntil the conventi
         of the Senate.

             "In all criminalca8eBp except treasonand im-
         peachment,the Covernorshallhave power,after con-
         viction,on the written signedrec~endatlon and
         advioe of the Board of Pardonsand Paroles,or a
         ma3orit.ythereof,to grant reprieve8and commutations
         of punishmentand pardone; and under such rules aa the
         Legislaturemay prescribe,and upon the writtenreoam-
         mendationand adviceof a majorityof the Board of Pardons
         and Parolee,he shallhave the power to remit fines and
         forfeitures. The Governorshall have the power to grant
         one reprievein any oapitaloaae for a periodnot to
         exoeed thirty (30) days; and he Bhallhave the power to
         revokeparolesand conditionalpardons. With the advice
         and cansentof the IsgisLature,  he may grant reprieves,
         commutationsof punishmentand pardons in oaeee of
         treason.

             "The Legislatureshall have power to regulate
HonorableC. H. Cavnesa,Page 4 (O-7256)



          procedurebefore the Board of Pardoneand Parolesand
          ehall requireit to keep record of lte aotione and the
          reasonatherefor,and shall have authorityto enact
          parole lawt3."

          The amendnaentquotedabove beoame effectiveNovember209 1!336;
under its own tenus,however, it did not become operativeuntil Bebruary Lp
193-t. It is now) and einoe ita operativedate haa been, the supreme9s~ of
the State upon the snbjsctembracedtherein. Thk¶erthe amendmeadthe Lagb-
lature is authorized"to enact parole laws",and in ceaes of treason,exe~'a;-
tive clemencyis made dependentupon the advioeand consentof the Legislature.
Additionally,the Legislatureis authorizedto preeorlberules gover&zg rxnroiie
of the power to remit fines end forfeitures;it al.80may regulatepr+~&z:re'k:sfnre
the Board of Pardonsand Paroles,end require it to keep a record of i,tsastio~
and the reasonatbarefor. These powers reservedto the Leglelaturec~bvioual~
dependupon affirmativeactionby that body to make ita will effectual;hi.&-,L,&
amendmentis self-executing  and independentof legislativeaction? !&az.,Par
                                                                         as
omposition of the Board of Pardonsand Paroles is concerned,end.insofaras
,theclemencypowera of the Covernorand the Board are concerned,

                        Questions2, 3 & 4 Inclusive
                                                             j for FC,;?:':~S
         Your seocnd,third and fourth queetionsare interrelated
of treekent they will be consideredtogether.

           Article 6203, RevisedStatutes,1925,was amendedby Chapterkj,
Acts tit C. S. 41at Legislature;Section 6 of the amendedaot wan again emended
by Chapter9> Acts 4th C. S. &let Legislature,and Sectione3 an,d 8 ~e"re eme~xied
by Chapter 11, Acts 5th C. 5. kl.& Legislature.At the time of adoptionof tie
1936 amendmentto section119 ArtioleIV, supra, the act oarmprised   tw~f:-sne
sections,derivingfrom the enactmer,te   cited. The act providedfor establlubme%t
of a Board to be known aa the "Board of Pardonsand Paroles",compc~aed  GET,tiree
members appointedby the Governor,and prescribedthe duties of +he E?iard* &
brief, these dutieswere advieoryto the Covernorin the exerciseof the po'~ars
of executiveclemenoywhich he exclusivelypossessedprior to +&e 1.93   6 ame~~~~~,~
The act made it the duty of the Board to ccpnpile informationregardingprisoner-e
receivedby the Prison System,providedfor its review of the recordsof the
prieoner6,and made it the duty of t-heBoard to recommendto the C;ver%~ 5%
releaseof prieonerson "parole"where the Board was of the opinioti   HonorableC. H. Cavness,Page 5 (o-7256)



          The act preiorfbsdoertainlimitatlcnsupon the powers of the Board
createdtherebyz e.g., in Seotlon 6, (subJeotof your third inquiry)it was
providedthat a prisonershouldnot be reocmnendedfor "parole*if smtemed
under indeterminate senteuoe,until he shouldhave served a period equal to
the minimum seuteuoeimposedupon him for the orime; or If he were eentenoed
to a definiteterm, until he shouldhave servedat least me-third of i&e
term or terms imposedupou hti. SimlLarly,under section18, it was provided
that prisonersseutenoedafter date of the sot to term in exoessof twenty-
five yeare (lnoludlnglife mutenoes) shouldbe eligibleto pesole m&y after
serviceof nineteeucalendaryears,with a clear prleon reoord.

          It Is clear that had the Legislaturesought thue to limit the powers
of clemencyvested solely In the Governorprior to the 1936 amendmsnt,the
limitations would have been Invalid.
5;, ,":,'I"Lsg,20: ~GB~~;nodgrasZ*f               iE'c~~'Ll,~ ~~'~~WT71'"1&,
                                in reoo&tlon of this lack of power, expressly
providedthat the Act shouldnit be conetruedas in any way attemptingto
limit or prevent"the exerciseby the Governorof this State of powers of
exeoutiveclemencyvested In him by the Coustitutiouof this State". (Section
20, Article 6203). Ae to the statutory board,however,the legislaturecould
limit or curtainthe Board'spower6 of reoonmendatiou as It saw fit, for the
Board had only suoh authorityas the Legislaturedetemiued it ehouldhave.

          This was the conditionof the laws when, in 1936, Seotlon 11 of
Article IV was amended;your inquirieslead to considerationof the effect of
the Constitutional amendmentupon the statutoryprovisionsoontalnedIn Artlole
6203.

          me 1.936 amendmentwroughtmaterialchange in the strictureof
governmentwhereby the claenoy powers of the sovereigiaare exercisedirntbis
state. It established,by Its own force, a Board of Pardms and Paroles;
                                                     to the Governor rela-
vested in that Board the power to make reconmendations
tive to clemenoyafter convictionin all criminalcases except treasonand
impeachment,and made the power of the Governorto grant olermenoyin such
oases conditionalupon the affizmativereccmmendatlon of that Board.

          We think that the establishmentby Constitutionalprovision,of the
Board of Pardonsand Paroleshaving the powers enumerated,with provisionfor
the threemembers of the Board to be appointedone by the Chief Justiceof the
SupremeCourt, one by the PresidingJustioeof the Court of CriminalAppeals,
and one by the Governor, was inoonsistentwith and thereforeabolishedthe
statutoryauthorityfor appointmentby the Governorof a differentbody, whose
duties similarlyrelatedto the making of recommendations to t$e Governorin
clemencymatters. The contemporaneous  constructionof the 1936 amendment,and
the praotieeloonstnmtfon unbrokensince that time, supportthis conclnsi.on.

         It has been suggested,however,that althoughthe st.e.tut+s
                                                                wers
Hoxorablec. B. ~avness,Page 6 (o-7256)



supersededinsofaras oompositiouand makeup of the Board to exercise,~!xP
powers of reoommsndatloniramatters of executiveclemsncgare eorcerned,
neverthelessthe remainingprovisionsof Artdole 6203 are still effeotfve,
and are applicableto the Constitutional Board of Pardonsand Paroles.

          The bgieiature has not assumedsince the 1936 smen&en,*-.? to enact
any law relatingeither to the subzectof pardonsor of paroles. I,%llasnot
assumedto say that the Constitutional  Board shall be subJectedto the require-
ments it imposedupon the StatutoryBoard; therehas been no trarsferof powers
or duties by statutoryenaotmentsince 1936.    To our minds, its :Pai::ure
                                                                        .toaot
is indicativethat the Legislaturehad no idea that the &nst:~?~~if~na;  Board.
shouldwear +&a legal olothingtailoredfor the statutoryBoard ~ti&Cck   Sled
eoncurrently with the birth of the 1936 amendmmt.

          InapplieabfUtyof the statutoryprovisionsto the Gonstft~ti~onal
Boati of Pardonsand Paroles is apparentwhen testedby validityof +l?epro-
hibitionsand restrfotionsDnposedby the statute. Your iuquZ5ea relative
to Sections6 and 18 of the act dir'astly  raise the question. As k*epointed
out above, the Legislatureooald not have limitedthe powers o?"P,:~Iw;~J~
vested in the Governorprior to the 1936 emerdmentto extensicmsf ckwm:~$r
only in those oases where the convicthad served a specifiedmf-.iuza   >arl,?J
of time; his power attachedat ttie of eonvie%$a of *he -ps-"Ro;z .k~';-YJ&y$$,
Ex parte Were, -;      SnodgrassV* State, w.        By force of f&e ssme a-,tZ!~-
ority,we say that the Iagislaturehas no more power to 1Imit or rer+trf:.   ihe
jotit powers of clemencydividedunder the 1.436 amendmentWbaen ,+%aBPXTI
of Pardonsand ParolesestabLIshedthereby,and the Governor. If '.";;*    -Q2gig
                                                                            _
J.at~recan prohibitthe Cozstitzfional   Board from reoommendinga priwo~erf,or
clemencyunfil he shall have serveda mfnfiuum   period speoifladby stac,r*te,if
can rendernuga%orpthe 60msrtftu~cliora3.mmclafa +$latthe power of",;i%a
                                                                      GoeeLrmr
shall at+tach*af,tereonvietlon",as t&e pwwcr of Yas Coverno~is made &epe::.d-
ert upon an .affirmatIveresolomeb?dationof olsmeacyby the Fonst,4~~ti~~a'_%~a&.
                                5+ .;-a
The power of the Governorto @a:_,   -g~ms~~~y3.~3
                                                t&e cases apezZt"i83a!-,ia&ias
"afteroonvi~tioz~"; we .tl:,qIk
                             that the %~er of recommendation   vested !.n*&se
Board of Pard~~u;is            c ) I,"RiL,
                 and Paroleses&!-,.L..,-1 pJ c;Do@ae*&ac, a.~b,+&3;hJes
                                                                    ,~,J~.:t,:j,>"fijL
                                                                              9'.
                                                                              2-6.
See, Sxmigrass'v.St&b
                    -2 ~4.
         Nor em t&e n;aI.iaftyei"tie ras~k,rktiascontainedIZ ~ezt.::ms6 ar.d
18 of Article 6203 b,esus,tair*d
                               as applicable50 the Board of Partieda~1 Par>s
           'bythe Const:tution,upon the theorythat the st&a+x 1s a "parole
es*tablished
ISW" within the meaning of the 1936 amerdmentto Section 11, Articlep5.

          Article 6203 is an enactmentwhioh deals with the powers of pardm
(Section20 expresslyso states);the olemenoyauthorizedto be ext$icdad    under
fte provisionsis that of eondltionalpardon. See, Ex parts BeLvou9$JWF~.?.J
Bx parte Gore, (Ter.Cr.) 4 S.W.28 38; Snodgrassv. State, mm       J&e LJ&,'l$
that the term "parole"is used in the statutedoes not change the sh*as:;trof
HonorableC. H. Cavness,Page 7 (o-7256)



the clemencyextended,nor vary the powers called into exercisethereby.
Ex parte Eelson,m;    Ex parte Gore, af    Snodgrassv. State, -q

          In the Snodgrassoese (150S.W. 162, 176) the Court in discussing
the Constitutional provisionsrelativeto exeoutlveelemenaywhich were in
force prior to the 1936 amendment,said:

              “What is a 'pardon'? That term has been definedand has
         a well-urrderstoodmeaniug. In Carr v. State, supra, this
         Court held: 'A pardan Is a remissionof guilt. 1Bish. Cr.
         UW,   B 898. It is full, partial,or conditional.Full, when
         it freelyand unconditionally  absolve8the party from all tie
         legal oonsequencesof hle crime and of his oonvlo~t5on,dire&
         and collateral,includingthe punishment,whether of imprison-
         ment, peouniwy penalty,or whateverelse the law has provided.
         l~ish. Cr. Law, I 916. Partial,where it remits only a por-
         tion of the punishment,or absolveefraa only a portionof
         the legal oonsequenoesof the crime. Conditional, where It
         does not beocme operativeuntil the granteehas performedscme
         speoifiedaot, or where It beoomeavoid when some specified
         event transpires. 1Bieh. Or. Iaw, fl914.' . . . Could the
         meaning of the act of the Thirty-seoond Leglelaturebe more
         clearlyexpreesed, and what does this sot of the Isglelature
         attemptor proposeto do but exempt a man frcaathe punish-
         ment asaeesed againsthim for a crime he has ocmrmltted,upon
         the sole grouud that he go and sin no more? It has no other
         object,purposeor effeot,aud by giving It a differentnsk
         or designationdoes not change its legalmeaning or eff~t,
         . . .*

         It thus was held in the Snodgrassease, that the law attemptingto
conferupon the judgesof the districtcourts in certainfelony oases, the dis-
cretionarypower to imposesuspendedsentences,oonditlonedthat the person
convictedshouldnot within a perioddouble the term of imprismt     assessed
be conviatedof any other felony,was unconstitutional and void.

          In the Eelson oaBe, the Court had under considerationthe meaning
and effectof Articles1057a and 105'7b,  Vern. Ann. Code of CriminalProoedure,
1922 Supp. (Aots 1911, p. 64). Theme provisionswere oarrledforwardwithout
materialohange as Articles959 an8 960, Code of CriminalProcedure,1925.
Article 1057a,supra,provided:

             "Meritoriousprisonerswho ere now or may hereafterbe
         in prisonunder a sentenceto penal servitudemay be allowed
         to go upon parole,outsideof the buildingend jurisdiction
         of the penitentiaryauthoritiessubjectto the provlsions
         of this act, and to suoh regulationaand conditionsas may
                                                                                  .




honorable   c. H. cavness,   page 8 (o-7256)



            be made by the board of prim% camiesimer%, -wit&‘&a
            approvalof the Governorof this state,and splehparoLe
            shall be made only by the governor,or with his apprcm:..”

            ~rtia3   1057-b, SUPP~, p20~fdd    that padba   pri5~~~m3 ~kl~ti;j.
remainunder custodyand controlof the Board of Prison @onnafsai.omre,
subjectto retakingby the Board aa uPader+&e origInalsentence,%A mei!.
retakfagshall be at the directionof the Covernor*.

            The Court9 speakirng
                               throUegr
                                      Jmtioe Morrow, said:

                %o%b in the passageof the law mentionedand the
            makfrngof the proclamationreferredto there, is ~onta5ned
            a recognitioznof the femt that the abridment and mdffL-
            oaf&m 0P the terms of imprisonmentoontamplatadare refer-
            able to the authoritytm exerciseexemtive clemencytiieh
            is conferredupon the Governorof the state In ,theeons,t:-
            tutioml provisionmentioned.* . .

                “It is not within the power of the LegfsWme    t
            enlargeor t0 restrfctthe p&mlsg      power vested in ,%a:*
            execut%ve,n0r to imposeeonditiom upornwhich ft my b’s
            exercised,nor requirementstomhing the eonditims pm-
            cedent or submquent which are to be imposedby tie eY’eon=
            tive upon the emviot, and the aetm mentioneddo not p&r-
            port to do 80. 9 . .

                “Our view of the Paw a8 it relate8to the &&zant,
            0888 is that smh privilegesas the relatorenJo& m8er
            the faots &ate& do no% arise frm the parole law mmtQmed,
            but reet upon the power of executiveclemencyseat& I??the
            Governor;that at the the of hi8 arresthe wea no’;5s~tie
            penitentiary, nor did there exist in the penitent:.apg
                                                                a~‘&-
            oritiesany ri@%t or peer to mbjeot h3m to ~pris~mmen4,
            unless,aa a omditim preaedentthemfor, tie Tremor
            80 dlree%ed. Such Iiber%y88 he enJoy under +&c pamke
            proolematim is referablealme to the pardon- pomr,
            ard the proalamatiemis to be classifiedBB a ec~ditfonal
            pardon.”

          Article 6203, eti1le.rI.y
                                 involvingthe discretionmy power whether
a person conviotedof crime by a jury and ameased a punishmenttherefor,shall
or ahall not suffer that punishment,deala expresslywith the pardmif~gpowera.
(seoti0n20). To the extent that tt at+mpta to limit or curtailthe exercise
of the cPemeneypowerswhich the Conatftutionconferaupon the governorOS upahr
the Board of Pardonsand Parolesestablishedby the 1936 amendment,the set i.~
HonorableC. H. Cavnesa,Page 9   (0-7256)




invalid. Even if the Legislaturehad enaotedthm sluce 1936,Sections6 end
18 of Article 6203 would have to fall. Ex p. Belson,sg   Snodgrasav. State,
aupra. We thereforecannot asoribeto the Legielaturethe Intentionthat these
~aione    of the former eot shouldbe imposedupcm the CcmstitutlonelBoexdof
Pardonsandparoles.

          When the entireact is read, it will.be aeoertalnedthat Article 6203
is a single statute,intendedto eooemplieha single purpose. The act waa de-
signed to providea Board to advise,but not to limit or ooutrol,the Covernor
In the exerciseof the powers of olemeucywhioh he then posaesaedexelua1veJ.y.
‘Pne1936 emendmat aubetituteda new systemfor exerciseof the elemenaypowers;
Article 6203 does not fit into the cfmstltutioneletruotureof the government
since the amendment. The act was designedto preeoribethe powers and duties
of a Board establishedby statute. On the otherhmd, the C~titutimelemend-
ment of 1936 is the charterof tie clemencypowers of the Board of Pardonsend
Paroleseetabliehedthereby;one need look no fUrtherfor the sourceand extent
of its powers in matters of pardon,camautationend reprieve.

          We think that Article @03 was outmodedend supersededin all ita
parts by the ohauge in goveznmentalstruotureeffectedby the 1936 emendment.
It remain8effectiveOnly insofara.9it8 tam an8 limitationawere in~orpor8ted
es conditionsinto pardonsgrantedprior to February 1, 1937. ?Xx
84 Tex. Cr. 570, 209 S.W. 148, 150; Ex
                                    parta           236 S.W. ,--3g%%s
                                                             g )
Cr. 83.

                                     Question5

         Your fifth questionla ratherebatrect,but we think the prinoiplee
hereinafterdiecussedgovern determinationof the mattera raised +hereby.

          In the first place, ae we have above stated,the "paroles"granted
under the lawe heretoforeexistingin this State; are in legal effect oondi-
timal pardona. Ex p* Nelson,e;        Ex p. Cores m     Such privilegesBB
are enlosedby the uersoneto whcanthey are issued.are referableto 'parole"
proo~~lon,-considered as a oonditigal pardan. -The owditiom attachedin
the grantingof a pardon are valid,unless illegalor Immoral, end measure
the rightsand privilegeaof the personacaeptingthe maaxe.Ex p. Redwine,
mj     Fz pa Brazier,91 Tex. Cr. 475, 239 S.U. 972.

          An uuconditianelpardon is non-revocable,except for fraud in pro-
curement,(Ex. p. Rios, 72 Tex. Or. 587, 162 S.W. 891), and a conditional
pardon is as absoluteen act upon the conditionsnamed thereina8 is an uucon-
aitione1pardon. Ibid. Until e oonditionelpardon is revokedin accordance
with the conditim>ipulated therein,the penitentiaryauthoritieshave no
right to custodyof the peram to whom it ~88 issued. See Ex p. I?elaon, w
Conversely,when a oonditionelpardon ie legallyrevoked,it thereupara  ceases
HonorableC. H. Cevness,Page 10 (0-7256)



to exist,and fran thatmcment on the penitentiaryofficera,havee riightto
euatodyof the person invclved,for the remeinderof the t&u he muet serve
for the offensecoveredby the expiredpardon. Es p. Redwine,~5      E~_E,
Frazier,supra.

          The fact that the personwae arrestedand held by LL~os3.
                                                                su%sr-fttee
for e orimineloffense,prior to revocetim of the condit9.ozal pardon,gfv3a
theseno ri&t to retain custodyafter legal terminationof the pardiirn.The
laws of this state do not contemplatethat a personwho by foroe of those lawa
is requiredto be fa the penitentiary,&all be wlthbe3.d from the custodyo:P
the penitentiaryauthoritiesfor any reason,or by any oNer offie,feles.

          We answeryour fifth queetion,therefore,by a&~is%g that upon legal
terminationof a eonditionelperdunn,whereundera personwee r'eleesedPrcan*he
penitentiaryupon statedconditiona,the officielaof the penZtentiaPyare
entitledto tiediste custodyof tie person;e& that lozwl eu%horltPesof '&is
state can not refuuse
                    &todeliverhim on the groundthat he is ohergeawith anot&r
crime.,.

                                   guest&n 6

          County VoluntaryParoleBoards have no Pegall.stazna~ whete%'er.
They are whet the n8me implies-- &Qllg VQ&&uarp @j2h&e pt& Qf Qg"i~fe~
and privateoitizenstiterestedin the subzeotof pa.?~&a. EsviDg:cDle@l
status,they have no officialfun&ion or power wha%ver. TtAeir8olmtmg
reportsor advice are no doubt valuable,ocmlnges they do fram tidividuaLE
who take a publio interestln such matters,but neverthelessthey are peraua-
sive only, end have no foroe irpthe legal s&sue of pardonaand parol~~iss.




                                          BY    GeynUT Xendel~P
GXZILS                                          Assi.¶teELt

      APPROVEDJVL 30, 1946

      /s/Carlo6C. Ashley                         mz3 0pIlVm
                                               CoglszDEaED
                                                         AED
     FIIsTASSISTAHT                               APPROVEDm
     A!lYOMEYGBi.ERAL                               LTMrrEll
                                                  CONFERENCE